IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                   No. 01-40986
                                 Summary Calendar


JAMES STEWART,
                                                                   Plaintiff-Appellant,

                                        versus

HARTFORD LIFE & ACCIDENT
INSURANCE COMPANY,
                                                                   Defendant-Appellee.



                    Appeal from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 6:00-CV-419

                                    May 16, 2002

Before POLITZ, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      James Stewart appeals an adverse summary judgment rejecting his claims under

the Employee Retirement Income Security Act of 1974. He contends that the district


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not e published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
court erred in holding that the Hartford Life & Accident Insurance Company acted

within its discretion in terminating his disability benefits.

       Stewart’s suit against Hartford alleges that he had been an employee of Wal-

Mart Stores and that he had applied for and received disability insurance benefits

provided by Hartford following an injury. He claims that after initially honoring his

claim for disability benefits Hartford wrongfully terminated those payments. Finding

that Hartford had not abused its discretion in determining that Stewart was not disabled,

the district court granted summary judgment dismissing Stewart’s claims. Our review

of the record persuades beyond peradventure that Stewart has failed to demonstrate that

Hartford abused its discretion in determining that he was not disabled under the subject

disability plan.1

       The judgment of the district court is AFFIRMED.




       1
        Meditrust Fin. Servs. v. Sterling Chems., Inc., 168 F.3d 211, 214 (5th Cir.
1999); Duhon v. Texaco, Inc., 15 F.3d 1302, 1306-08 (5th Cir. 1994).
                                            2